In a negligence action to recover damages for personal injuries, defendant Sylvestri Armfield appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County, dated December 17, 1974, as granted the branch of a motion by plaintiff which was to vacate a previous order, made on default, dismissing the action for want of prosecution. Order reversed insofar as appealed from, with $20 costs and disbursements, and said branch of plaintiff’s motion denied, without prejudice to renewal on proper papers. In support of the *875motion under review, plaintiff was required to show both (1) a meritorious cause of action and (2) a reasonable excuse for the neglect in prosecution and the delay in making the motion (Prokop v City of New York, 9 AD2d 788). Plaintiff’s moving papers were inadequate in both respects. Benjamin, Acting P. J., Rabin, Hopkins, Latham and Munder, JJ., concur.